Citation Nr: 1547118	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella with infrapatellar tendonitis of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella with infrapatellar tendonitis of the left knee.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2013, the Veteran testified before the undersigned at a Travel Board hearing.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability causes, at worse, flexion limited to 130 degrees with pain, but does not result in flexion limited to 30 degrees or functionally to 30 degrees; there is no loss of extension, subluxation, lateral instability, or dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

2.  The Veteran's left knee disability causes, at worse, flexion limited to 130 degrees with pain, but does not result in flexion limited to 30 degrees or functionally to 30 degrees; there is no loss of extension, subluxation, lateral instability, or dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee chondromalacia patella with infrapatellar tendonitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5260 (2015).

5.  The criteria for an initial rating in excess of 10 percent for left knee chondromalacia patella with infrapatellar tendonitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a December 2006 (knees) letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for bilateral knee disability, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating, meaning higher than the 20 percent he received after appealing the initial 10 percent rating per knee.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations.  The case was remanded to afford the Veteran additional VA examiner to assess the level of disability of his knees, but he failed to report, without explanation.   

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claims, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The STRs show that the Veteran received treatment for his left knee in April 2002 after a left knee injury.  There was full range of motion with no pain.  Stability testing was negative.  The Veteran did not show up for his follow up appointment.  In April 2003, the Veteran again reported that he had left knee pain.  There was a slight edema and crepitus of the left patella.  Stability testing was negative.  Patellar grind was positive.  The diagnosis was patellofemoral pain syndrome.

In December 2007, the Veteran was seen by a private medical provider.  The Veteran presented with complaints of bilateral knee pain which began approximately 4 years ago.  It was noted that the Veteran had undergone x ray and magnetic resonance imaging (MRI) evaluations.  The x-rays were normal; however, the MRI revealed degenerative changes in both knees.  The knees had an increased signal within the medial meniscus which could be questionable for a tear, but a discrete tear could not be identified at this time.

In April 2008, the Veteran was afforded a VA examination.  At that time, the bilateral knee joints appeared normal and without visible arthropathy or effusion.  There were no visible surgical scars.  There was normal skin color and temperature.  There was no ligamentous laxity.  McMurray's sign was negative.  There was minimal tenderness of bilateral infrapatellar tendons.  There was mildly positive patellar compression test bilaterally.  Range of motion was assessed using the DeLuca criteria.  Bilateral knees extension was 0 degrees, both pre and post repetitive motion.  Bilateral knees flexion was 0-130 degrees, both pre and post repetitive motion.  There was no apparent pain, loss of motion, weakness, fatigability, or loss of coordination during or following three repetitions of range of motion testing.  X-rays revealed no degenerative changes, no joint effusion, no fractures, and no dislocation.  The assessment was mild bilateral knee infrapatellar tendonitis, mild chondromalacia patella.

In August 2008, the Veteran's wife submitted a statement.  She stated that due to knee pain, the Veteran had a hard time exercising and playing with his child.  The Veteran had also gained weight due to the lack of exercise.  

The Veteran's cousin also submitted a letter, stating that the knee pain would put the Veteran in a bad mood because he could not participate in activities he liked such as playing basketball and working out.  The cousin had witnessed the Veteran when he would stop walking and grab his knees for a few minutes before he was able to walk again.

The Veteran also submitted a statement in which he stated that he suffered from severe bilateral knee pain.  Prior to military service, he did not recall having knee pain, but now daily tasks could be challenging due to knee pain.  He indicated that he could no longer play basketball or jog to maintain his body weight and he had gained weight.  He related that he was unable to right a bike or mow his lawn.  He was employed by the Federal Bureau of Prisons and his knees often hurt while he was working which made it extremely difficult to use self-defense tactics.

In August 2008, the Veteran's private provider indicated that the Veteran had continued complaints of bilateral knee pain with reported increased pain in the right knee.  

In May 2010, the Veteran was seen by a private provider.  At that time, both knees had some mild fullness.  There was no significant swelling or effusion.  There was some positive crepitus on active extension and flexion of the knees at the patellofemoral joints.  A left knee MRI from April 2010 showed small articular cartilage fissuring along the lateral patellar facet.  The remaining portion of the left knee was intact with normal medial and lateral menisci as well as medial and lateral compartments.  The corresponding MRI of the right knee showed findings consistent with a small horizontal oblique tear of the posterior horn of the medial meniscus.  There was also some low grade chondromalacia along the medial patellar facet at the patellofemoral join.  There was no significant effusion.  The lateral meniscus was intact.  The impression was right knee medial meniscal tear and right knee patella articular defect; left knee patella articular defect of the lateral facet; and bilateral knee joint pain.

In April 2011, the Veteran was afforded another examination.  At that time, the Veteran complained of pain in both knees which was a 5 on a scale of 1 to 10 with 10 being worse.  He indicated that the pain would increase to a 10 level and was located predominantly in the infrapatellar area.  He also complained of occasional swelling.  He related that he gets painful clicking and popping.  There was no locking, but there was stiffness.  There was no heat or redness.  The Veteran had no history of surgery.  There was no giving way, no falling, and no unsteadiness.  He was not being treated by any medical provider.  The Veteran noticed increased pain with activity as well as with cold weather.  He did not take medication.  He did not use any brace or orthopedic assistive devices.  He could walk 5-10 minutes and stand 30 minutes before needing to rest.  His activities of daily living were generally not affected.  The Veteran indicated that he has difficulty playing with his children.  He was generally able to accomplish all basic activities of daily living.  The Veteran stated that his job was affected since he had to respond to such as inmates fighting.  The  Veteran stated that he was unable to do any running so this affected his response time; however, he was generally able to do his work duties.   The Veteran reported flare-ups on a daily basis causing him to sit and rest for approximately 20 minutes.  The right knee was more painful than the left knee.  Physical examination revealed the same findings for both sides.  Gait was normal.  There was palpable crepitus on range of motion testing, right greater than left.  Range of motion was 0-130 degrees with complaints of pain at 130 degrees, right greater than left.  The Veteran did not exhibit any additional loss due to pain fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  He complained of increased pain on repetitive motion testing.  There was no heat, redness, or swelling.  McMurray's and Lachman testing were negative.  The knees were stable to varus and valgus stress testing.  Anterior and posterior drawer testing was negative.  Strength was 5/5.  The Veteran had a mildly positive patellar grind, right greater than left.  There was tenderness to palpation in the infrapatellar region, bilateral.  Bilateral knee chondromalacia with infrapatellar tendonitis was diagnosed.

In December 2013, the Board remanded this case for a VA examination to assess the level of severity of the Veteran's bilateral knee disability.  The Veteran failed to report for the examination without any indication of good cause.  The notice letter was sent to the Veteran's address of record.  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  When a veteran fails without good cause to report for a VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  The issues on appeal are downstream higher rating claims from the initial service connection claims.  Thus, the Board must decide the claim based on the evidence of record since the Veteran has not presented good cause.

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-9 for cartilage impairment.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258-9, which concerns injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. The General Counsel has suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  

The various private and VA medical examinations do not reveal any painful or limited extension.  These records also do not reveal any compensably disabling flexion, but since pain was reported by the Veteran, and as confirmed by two other persons, a 10 percent rating was appropriately assigned for each knee under Diagnostic Code 5260.  No instability was demonstrated at any time.  The Veteran has not demonstrated any subluxation of the knees.  Also, there has not been dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint of either knee.  Although the Veteran reported pain, as noted, that is the basis for his compensable rating based on painful flexion.  Any further evidence to be gleaned from a recent examination is unavailable since the Veteran did not report.

In sum, the Veteran exhibited in both knees, at worse, flexion limited to 130 degrees including consideration of DeLuca criteria.  Extension has been full and pain free.  Thus, while the Veteran did not meet the criteria for even a zero percent rating based on limitation of flexion, since there was some slight limitation of movement and painful flexion, a 10 percent rating is warranted per 38 C.F.R. § 4.59, and as assigned by the RO. 

 A separate rating for painful extension is not warranted, because to assign two separate ratings based upon painful motion would be pyramiding and no pain was shown in extension.  

A higher 20 percent rating based on limited/painful flexion is not warranted because flexion was not limited to 30 degrees or functionally to 30 degrees.  There was no lateral instability or subluxation, so a rating on that basis is not warranted.  Likewise, there was no instability, subluxation or dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint of either knee, so a rating on those bases is also not warranted.  

Accordingly, the criteria for a higher rating for right and left knee disability are not warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for chondromalacia patella with infrapatellar tendonitis of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for chondromalacia patella with infrapatellar tendonitis of the left knee is denied.


REMAND

Service Connection 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran asserts that he has a diagnosis of PTSD and the third instance above warrants a grant of service connection.  Specifically, he maintains that while aboard the USS Carl Vinson, he was on the hangar deck when an airplane came dangerously close to the ship and the Veteran and others were ordered to evacuate the hangar bay.  He claims that his ship fired initial air strikes during Operation Enduring Freedom indicating combat service.  He maintains that it was very stressful and he feared that he would die.  

In July 2009, the RO made a Formal Finding on a lack of information required to verify stressors in connection with the PTSD claim.  The RO noted the following: 

(a) Received claim for PTSD from the Veteran on July 16 2008 
(b) Service Treatment Records are negative for a diagnosis or treatment of PTSD 
(c) 201 Personnel File and DD 214 are negative of award of individual combat medals that would concede a stressor 
d) A letter dated August 18 2008 was sent requesting specific details of the combat related incidents that have resulted in the claimed issue of PTSD 
(e) A response was received on August 25 2008; however the information provided was not sufficient to concede a stressor 
(f) Follow-up development letter dated June 5 2009 requesting additional details of the combat related incidents was sent with no reply received
(g) The RO has not received adequate information to confirm the Veteran's claimed stressor 
(h) The Veteran has not responded or provided the required stressor information 

The record currently contains information pertaining to the history of the USS Carl Vinson.  A review of the ship's history showed no evidence of a fly-by of an enemy air-craft during the Veteran's 4 year period of service.  However, the history does show that this vessel launched weapons at the enemy and struck the enemy in support of Operation Enduring Freedom.  Although the Veteran did not receive decorations which are prima facie evidence of combat, the Board finds that the Department of the Navy should be contacted to determine if the Veteran's service aboard the USS Carl Vinson included combat service in light of the history of that vessel which has been added to the record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Navy and request that they confirm whether the Veteran's service aboard the USS Carl Vinson during his service in the United States Navy from July 2000 to July 2004 included combat service.

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The  Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


